DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Amendment filed 2/10/2022 has been received and entered into record. As a result, claims 12, 16, 17, 21, and 25 have been amended and claims 13-15 have been canceled. Therefore, claims 12, 16-18, 20-22, and 25 are presented for examination. 

Claim Objections
Claims 12 and 21 are objected to because of the following informalities:
Claim 12 recites, "a high priority DR request [line 14]," "a medium priority DR request [line 15]," "a medium priority DR request [line 17]," and "a low priority DR request [line 19]." Because the claim already presents a high, medium, or low DR request [lines 6-8], the examiner suggest, "the high priority DR request [line 14]", "the medium priority DR request [line 15]", "the medium priority DR request [line 17]", and "the low priority DR request [line 19]."
Claim 21 is objected to for the same reasons as presented in the claim 12 objection above.
Claim 21 recites, "one or a combination of; [line 6]". The examiner suggests, "one or a combination of[[;]]:".
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 16-18, 20-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Altonen et al. ("Altonen") [U.S. Pub. 2015/0171630] in view of Zaharchuk et al. ("Zaharchuk") [U.S. Pub. 2017/0179762].

With regard to claim 12, Altonen teaches a method of dynamically responding to a Demand Response (DR) request of a commercial energy system to reduce energy consumption ("receive a demand response (DR) command (e.g., an "immediate" demand response command) from an electrical utility company as part of a demand response program. In response to receiving an immediate demand response command, the controller 150 will immediately control the load control system 100 to reduce the total power consumption of the load control system [par. 0065]") of at least one energy consuming appliance, equipment and/or device (see [fig. 1] comprising various appliances, equipment, and devices), the method comprising the steps of: 
providing the DR request with an associated priority ("receiving a demand response command including a demand response level via the network communication link 156 at step 1510 [par. 0128]") selected from a plurality of levels comprising one or a combination of:
high,
medium, or
low (see [Table 1] showing various demand response levels);
controlling at least one control device ("facilitating control of the lighting control devices 110, the motorized roller shades 120, the temperature control devices 130, and the controllable electrical receptacles 140 [par. 0061]") operably connected to energy consuming appliances, equipment and/or devices (see [fig. 1] where lighting control devices 110, motorized roller shades 120, temperature control devices 130, and controllable electrical receptacles 140 each control lighting loads (112), shade (122), HVAC (132), load (142)) of an individual building ("installed in a building [par. 0053]") in accordance with predetermined criteria based on the associated priority (see [Table 1] where depending on the DR level, the appliances, equipment, and devices are controlled in accordance with a predetermined criteria, e.g., based on receiving a DR level 1, reduce intensities of lighting loads in some areas by 20%).
Although Altonen teaches wherein the predetermined criteria comprises turning off a device for a high priority DR request and invoking a first or second restricted set point range based on a medium or low priority (see [Table 1] demonstrating various action based on DR level), Altonen does not explicitly teach wherein the predetermined criteria comprise one or a combination of: 
complete lock out of a user from the at least one control device of the individual building for a high priority DR request; 
invoking a first restricted set point range of the at least one control device for a medium priority DR request with an option for the user to opt out of the DR request; 
reporting a decision by the user to opt out of a medium priority DR request to an originator of the DR request;
invoking a second restricted set point range of the at least one control device for a low priority DR request with an option for the user to opt in to the low priority DR request, wherein the decision to opt in to the low priority DR request is based on circumstances local to the individual building. 
In an analogous art (demand response), Zaharchuk teaches complete lock out of a user from at least one control device of an individual building for a high priority DR request ("dimmer switches 736, 737 may be locked out during the emergency demand response mode, such that the intensities of the lighting fixtures 732, 733 cannot be adjusted by actuating of the toggle actuators 214 and the intensity adjustment actuators 216 of the dimmer switches [par. 0129]").
Zaharchuk further teaches, "During the standard demand response mode and the emergency demand response mode, the energy controllers operate to lower the total power consumption of the load control system [par. 0100]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modified Altonen's teachings of a DR level 4 where lighting loads are reduced, with Zaharchuk's teachings of an emergency mode where a user is locked out from adjusting the intensity of the lights, for the benefit of ensuring a lower total power consumption. 
Note: claim is presented in the alternative.

With regard to claim 16, the combination above teaches a method as claimed in claim 12. The combination does not explicitly teach wherein the predetermined criteria are further characterized by a PIN code being required to unlock the user from the at least one control device of the individual building for the high priority DR request.
However, Altonen in the combination does teach a user being able to override an energy-saving mode and enter into a manual mode by providing a password ("a user may manually override the automatic control in the energy-savings mode to allow for improvement of the comfort of the user or occupant. The load control system 100 may enter a manual mode in which the user may manually adjust the present lighting intensity [par. 0133]" and "the user may be required to enter a password to enter and exit the manual mode [par. 0168]"). 
Because operating under a DR event can be considered an energy-saving mode and Altonen teaches overriding an energy-saving mode, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Altonen and Zaharchuk's teachings of a lock out mode to save energy, by allowing a user to enter a password such as a PIN code to unlock the user from the lock out mode giving the user the ability to manually make adjustments, for the benefit of allowing for improvement to the comfort of the user. 
	Note: claim is presented in the alternative.

With regard to claim 17, the combination above teaches a method as claimed in claim 12. Altonen in the combination further teaches wherein the first restricted set point range is more restrictive than the second restricted set point range (see [Table 1] where DR level 2 is more restrictive than DR level 1 set point range, e.g., increase/reduce temperature by 4° F vs 2° F). 

With regard to claim 18, the combination above teaches a method as claimed in claim 12. Altonen in the combination further teaches wherein the predetermined criteria further comprise one or a combination of: 
turning the at least one energy consuming appliance, equipment and/or device off altogether (see [Table 1] where the criteria for DR level 4 is to turn off the HVAC and some plug-in electrical loads); 
turning off a heating/cooling element of the at least one energy consuming appliance, equipment and/or device and keeping a fan of the at least one energy consuming appliance, equipment and/or device running; and 
wherein the at least one energy consuming appliance, equipment and/or device is one or a combination of: 
a HVAC system; a lighting system; a hot water service/system [fig. 1: Lighting loads (112), Shade (122), HVAC (132), Plug-in load (142]. 
	Note: claim is presented in the alternative.

With regard to claim 20, the combination above teaches a method as claimed in claim 12. Altonen in the combination further teaches wherein the at least one control device comprises a thermostat [fig. 1: Temperature control device (130)].

With regard to claim 21, Altonen teaches a building energy management system adapted to dynamically respond to a Demand Response (DR) request of a commercial energy system to reduce energy consumption ("receive a demand response (DR) command (e.g., an "immediate" demand response command) from an electrical utility company as part of a demand response program. In response to receiving an immediate demand response command, the controller 150 will immediately control the load control system 100 to reduce the total power consumption of the load control system [par. 0065]") of at least one energy consuming appliance, equipment and/or device (see [fig. 1] comprising various appliances, equipment, and devices), the system comprising:
a computer data network adapted for providing the DR request with an associated priority ("receiving a demand response command including a demand response level via the network communication link 156 at step 1510 [par. 0128]") selected from a plurality of levels comprising one or a combination of:
high,
medium, or 
low (see [Table 1] showing various demand response levels);
at least one control device operably ("facilitating control of the lighting control devices 110, the motorized roller shades 120, the temperature control devices 130, and the controllable electrical receptacles 140 [par. 0061]") connected to the at least one energy consuming appliance, equipment and/or device (see [fig. 1] where lighting control devices 110, motorized roller shades 120, temperature control devices 130, and controllable electrical receptacles 140 each control lighting loads (112), shade (122), HVAC (132), load (142)) of an individual building ("installed in a building [par. 0053]") adapted to receive the DR request and control the at least one energy consuming appliance, equipment and/or device of the building in accordance with predetermined criteria based on the associated priority level (see [Table 1] where depending on the DR level, the appliances, equipment, and devices are controlled in accordance with a predetermined criteria, e.g., based on receiving a DR level 1, reduce intensities of lighting loads in some areas by 20%). 
Although Altonen teaches wherein the predetermined criteria comprises turning off a device for a high priority DR request and invoking a first or second restricted set point range based on a medium or low priority (see [Table 1] demonstrating various action based on DR level), Altonen does not explicitly teach wherein the predetermined criteria comprise one or a combination of: 
complete lock out of a user from the at least one control device of the individual building for a high priority DR request; 
invoking a first restricted set point range of the at least one control device for a medium priority DR request with an option for the user to opt out of the DR request; 
reporting a decision by the user to opt out of a medium priority DR request to an originator of the DR request;
invoking a second restricted set point range of the at least one control device for a low priority DR request with an option for the user to opt in to the low priority DR request, wherein the decision to opt in to the low priority DR request is based on circumstances local to the individual building. 
In an analogous art (demand response), Zaharchuk teaches complete lock out of a user from at least one control device of an individual building for a high priority DR request ("dimmer switches 736, 737 may be locked out during the emergency demand response mode, such that the intensities of the lighting fixtures 732, 733 cannot be adjusted by actuating of the toggle actuators 214 and the intensity adjustment actuators 216 of the dimmer switches [par. 0129]").
Zaharchuk further teaches, "During the standard demand response mode and the emergency demand response mode, the energy controllers operate to lower the total power consumption of the load control system [par. 0100]."
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to modified Altonen's teachings of a DR level 4 where lighting loads are reduced, with Zaharchuk's teachings of an emergency mode where a user is locked out from adjusting the intensity of the lights, for the benefit of ensuring a lower total power consumption. 
Note: claim is presented in the alternative.

With regard to claim 22, the combination above teaches a building energy management system as claimed in claim 21. Altonen in the combination further wherein the at least one energy consuming appliance, equipment and/or device is one or a combination of: 
a HVAC system [fig. 1: HVAC (132)]; 
a lighting system [fig. 1: Lighting loads (112)]; 
a hot water service/system; and 
wherein the at least one control device comprises a thermostat [fig. 1: Temperature control device (130)].
Note: claim is presented in the alternative.

With regard to claim 25, Altonen in the combination above teaches a computer program product comprising:
a non-transitory computer readable medium having computer readable program code and computer readable system code embodied on said medium ("The load control system 100 and the controller 150 may be programmed using, for example, a personal computer (PC) (not shown), having a graphical user interface (GUI) software. The programming information may be stored in a memory in the controller 150 [par. 0070]") for dynamically responding to a Demand Response (DR) request of a commercial energy system to reduce energy consumption of a building within a data processing system ("receive a demand response (DR) command (e.g., an "immediate" demand response command) from an electrical utility company as part of a demand response program. In response to receiving an immediate demand response command, the controller 150 will immediately control the load control system 100 to reduce the total power consumption of the load control system [par. 0065]" and "installed in a building [par. 0053]"), said computer program product comprising computer readable code within said computer usable medium for performing the method steps of claim 12,
wherein the at least one energy consuming appliance, equipment and/or device is one or a combination of: 
a HVAC system [fig. 1: HVAC (132)]; 
a lighting system [fig. 1: Lighting loads (112)]; 
a hot water service/system; and 
wherein the at least one control device comprises a thermostat [fig. 1: Temperature control device (130)].
	Note: claim is presented in the alternative.

Response to Arguments
Applicant’s arguments with respect to claims 12 and 21 have been considered but are moot in light of the new grounds of rejection necessitated by Applicant's amendment. Specifically, Zaharachuk et al. is now relied upon to the newly amended limitations regarding the predetermined criteria. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsuoka et al. [U.S. Pub. 2017/0241663] teaches a thermostat that can receive a requested change to the setpoint temperature defined by a demand response event implementation profile.
	Niikura [U.S. Pub. 2018/0212427] teaches a system that allows a user to cancel DR control.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214. The examiner can normally be reached (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT WEN-LIANG CHANG/
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119